                            UNITED STATES JUDICIAL PANEL
                                         on
                             MULTIDISTRICT LITIGATION


                              NOTICE OF HEARING SESSION


Pursuant to the order of the United States Judicial Panel on Multidistrict Litigation filed today,
notice is hereby given that a hearing session has been scheduled to consider various matters under
28 U.S.C. § 1407.

DATE OF HEARING SESSION:                   September 30, 2021

LOCATION OF HEARING SESSION: Thomas F. Eagleton U.S. Courthouse
                             En Banc Courtroom, 28th Floor
                             111 South 10th Street
                             St. Louis, Missouri 63102
TIME OF HEARING SESSION: In those matters designated for oral argument, counsel
presenting oral argument must be present at 8:30 a.m. Oral argument will commence at 9:30 a.m.

SCHEDULED MATTERS: Matters scheduled for consideration at this hearing session are listed
on the enclosed Hearing Session Order and Schedule of Matters for Hearing Session.

       •       Section A of this Schedule lists the matters designated for oral argument and
               includes all actions encompassed by Motion(s) for transfer filed pursuant to
               Rules 6.1 and 6.2. Any party waiving oral argument pursuant to Rule 11.1(d)
               need not attend the Hearing Session.

       •       Section B of this Schedule lists the matters that the Panel has determined to
               consider without oral argument, pursuant to Rule 11.1(c). Parties and
               counsel involved in these matters need not attend the Hearing Session.

ORAL ARGUMENT:

       •       The Panel continues to monitor the ongoing COVID-19 pandemic. At present, the
               Panel intends to hear oral argument in person, but reserves the option to hear
               oral argument by videoconference or teleconference should circumstances
               warrant. Allocations of argument time will be made before the Hearing
               (using procedures employed at recent Panel hearings conducted by
               videoconference) such that counsel will be informed in advance of the hearing
               whether they are allocated time to argue. Allocations will not be made or changed
               at the Hearing. Further details regarding how the Hearing Session will be
                                                -2-


                conducted—shall be provided after the filing of the parties’ Notices of
                Presentation or Waiver of Oral Argument.

        •       The Panel carefully considers the positions advocated in filings with the Panel when
                it allocates time to attorneys presenting oral argument. The Panel, therefore,
                expects attorneys to adhere to those positions including those concerning an
                appropriate transferee district. Any change in position should be conveyed to Panel
                staff before the beginning of oral argument. Where an attorney thereafter advocates
                a position different from that conveyed to Panel staff, the Panel may reduce the
                allotted argument time and decline to hear further from that attorney.

            •   The Panel expects attorneys presenting oral argument to be prepared to discuss
                what steps they have taken to pursue alternatives to centralization including, but
                not limited to, engaging in informal coordination of discovery and scheduling, and
                seeking Section 1404 transfer of one or more of the subject cases.

For those matters listed on Section A of the Schedule, the "Notice of Presentation or Waiver of
Oral Argument" must be filed in this office no later than September 7, 2021. The procedures
governing Panel oral argument (Panel Rule 11.1) are attached. The Panel strictly adheres to these
procedures.


                                                      FOR THE PANEL:



                                                      John W. Nichols
                                                      Clerk of the Panel


cc: Clerk, United States Court of Appeals for the Eight Circuit
                               UNITED STATES JUDICIAL PANEL
                                            on
                                 MULTIDISTRICT LITIGATION


                                  HEARING SESSION ORDER


       The Panel issues the following orders in connection with its next hearing session,

        IT IS ORDERED that on September 30, 2021, the Panel will convene a hearing session
in St. Louis, Missouri, to consider the matters on the attached Schedule under 28 U.S.C.
§ 1407.

        IT IS FURTHER ORDERED that the Panel may, on its own initiative, consider transfer of
any or all of the actions in those matters to any district or districts.

          IT IS FURTHER ORDERED that the Panel will hear oral argument on the matters listed
on Section A of the attached Schedule, unless the parties waive oral argument or unless the Panel
later decides to dispense with oral argument pursuant to Panel Rule 11.1(c). Oral argument will
be heard in person unless the Panel determines that circumstances caused by the COVID-19
pandemic warrant hearing argument by videoconference or teleconference. Should the Panel
determine that oral argument is to be conducted by videoconference or teleconference, the Clerk of
the Judicial Panel on Multidistrict Litigation shall direct notice of this decision to counsel for all
parties involved in the matters listed on the attached Schedule.

       IT IS FURTHER ORDERED that the Panel will consider without oral argument the
matters listed on Section B of the attached Schedule pursuant to Panel Rule 11.1(c). The Panel
reserves the prerogative, on any basis including submissions of parties pursuant to Panel Rule
11.1(b), to designate any of those matters for oral argument.

        IT IS FURTHER ORDERED that the Clerk of the Judicial Panel on Multidistrict
Litigation shall direct notice of this hearing session to counsel for all parties involved in the
matters on the attached Schedule.


                               PANEL ON MULTIDISTRICT LITIGATION



                                   ___________________________________
                                         Karen K. Caldwell
                                           Chair

                                  Catherine D. Perry           Nathaniel M. Gorton
                                  Matthew F. Kennelly          David C. Norton
                                  Roger T. Benitez             Dale A. Kimball
                    SCHEDULE OF MATTERS FOR HEARING SESSION
                         September 30, 2021 -- St. Louis, Missouri



                                  SECTION A
                    MATTERS DESIGNATED FOR ORAL ARGUMENT

(This schedule contains only those civil actions listed in the Schedule(s) of Actions submitted
with the docketed motion(s) for transfer. See Panel Rules 6.1 and 6.2. In the event these dockets
are centralized, other actions of which the Panel has been informed may be subject to transfer
pursuant to Panel Rule 7.1.)


MDL No. 3013 − IN RE: GEICO CUSTOMER DATA SECURITY BREACH
               LITIGATION

       Motion of defendants Government Employees Insurance Company, GEICO Indemnity
Company, GEICO Casualty Company, and GEICO General Insurance Company to transfer the
following actions to the United States District Court for the Eastern District of New York or, in
the alternative, the United States District Court for the District of Maryland:

               Southern District of California

      VENNERHOLM II, ET AL. v. GEICO CASUALTY COMPANY, ET AL.,
        C.A. No. 3:21−00806

               District of Maryland

      CONNELLY, ET AL. v. BERKSHIRE HATHAWAY, INC., ET AL.,
        C.A. No. 8:21−01152

               Eastern District of New York

      MIRVIS, ET AL. v. BERKSHIRE HATHAWAY, INC., ET AL., C.A. No. 1:21−02210
      BRODY v. BERKSHIRE HATHAWAY, INC., ET AL., C.A. No. 1:21−02481
      VISCARDI v. GOVERNMENT EMPLOYEES INSURANCE COMPANY, ET AL.,
        C.A. No. 2:21−02540
MDL No. 3014 − IN RE: PHILIPS RECALLED CPAP, BI−LEVEL PAP, AND
               MECHANICAL VENTILATOR PRODUCTS LIABILITY LITIGATION

      Motion of plaintiff Thomas R. Starner to transfer the following actions to the United States
District Court for the Eastern District of Pennsylvania:

               District of Delaware

      SHRACK v. KONINKLIJKE PHILIPS N.V., ET AL., C.A. No. 1:21−00989

               Middle District of Florida

      EMMINO v. PHILIPS NORTH AMERICA LLC, ET AL., C.A. No. 8:21−01609

               Middle District of Georgia

      HELLER v. KONINKELIJKE PHILIPS N.V. ET AL., C.A. No. 4:21−00111

               District of Massachusetts

      MANNA v. KONINKELIJKE PHILIPS N.V., ET AL., C.A. No. 1:21−11017
      SHELTON v. KONINKLIJKE PHILIPS N.V., ET AL., C.A. No. 1:21−11076
      GRIFFIN v. KONINKLIJKE PHILIPS N.V., ET AL., C.A. No. 1:21−11077
      OLDIGS v. PHILIPS NORTH AMERICA LLC, ET AL., C.A. No. 1:21−11078
      SCHUCKIT v. PHILIPS NORTH AMERICA LLC, ET AL., C.A. No. 1:21−11088
      BOUDREAU, ET AL. v. PHILIPS NORTH AMERICA LLC, ET AL.,
        C.A. No. 1:21−11095

               Eastern District of Pennsylvania

      STARNER v. KONINKLIJKE PHILIPS N.V., ET AL., C.A. No. 2:21−02925




                                                  -2-
MDL No. 3015 − IN RE: JOHNSON & JOHNSON AEROSOL SUNSCREEN
               MARKETING, SALES PRACTICES AND PRODUCTS LIABILITY
               LITIGATION

      Motion of plaintiffs Melissa Jimenez, et al., to transfer the following actions to the United
States District Court for the District of New Jersey:

               Central District of California

      FRENCH, ET AL. v. JOHNSON & JOHNSON CONSUMER, INC., C.A. No. 2:21−05048

               Northern District of California

      RAFAL v. JOHNSON & JOHNSON, ET AL., C.A. No. 3:21−05524
      DOMINGUEZ, ET AL. v. JOHNSON & JOHNSON CONSUMER, INC.,
        C.A. No. 4:21−05419

               Southern District of Florida

      SEROTA, ET AL. v. JOHNSON & JOHNSON CONSUMER, INC., C.A. No. 0:21−61103

               District of New Jersey

      JIMENEZ, ET AL. v. JOHNSON & JOHNSON CONSUMER, INC., C.A. No. 3:21−13113
      MCLAUGHLIN v. JOHNSON & JOHNSON CONSUMER, INC., ET AL.,
         C.A. No. 3:21−13710
      BRIGLIO v. JOHNSON & JOHNSON CONSUMER, INC., C.A. No. 3:21−13972

               Southern District of New York

      LAVALLE v. NEUTROGENA CORPORATION, ET AL., C.A. No. 7:21−06091




                                                 -3-
MDL No. 3016 − IN RE: RAHUL CHATURVEDI LITIGATION

  Motion of Rahul Chaturvedi to transfer the following actions to the United States District
Court for the District of Massachusetts:

              District of Connecticut

     BLACK DIAMOND CONSULTING GROUP LLC v. MOOLEX LLC, ET AL.,
       C.A. No. 3:21−00722

              District of Massachusetts

     IN RE CHATURVEDI, ET AL., C.A. No. 1:21−10099
     ASCEND CAPITAL LLC v. MOOLEX LLC, ET AL., C.A. No. 1:21−10972




                                               -4-
                           SECTION B
  MATTERS DESIGNATED FOR CONSIDERATION WITHOUT ORAL ARGUMENT


MDL No. 2151 − IN RE: TOYOTA MOTOR CORP. UNINTENDED ACCELERATION
               MARKETING, SALES PRACTICES, AND PRODUCTS LIABILITY
               LITIGATION

     Opposition of plaintiffs Paula Thibeaux, et al., to transfer of the following action to the
United States District Court for the Central District of California:

               Western District of Louisiana

      THIBEAUX, ET AL. v. TOYOTA MOTOR CORP., ET AL., C.A. No. 6:21−01566

MDL No. 2244 − IN RE: DEPUY ORTHOPAEDICS, INC., PINNACLE HIP IMPLANT
               PRODUCTS LIABILITY LITIGATION

      Opposition of plaintiff John B. Shattuck to transfer of the following action to the United
States District Court for the Northern District of Texas:

               Western District of Washington

      SHATTUCK v. A1A, INC., ET AL., C.A. No. 2:21−00945

MDL No. 2323 − IN RE: NATIONAL FOOTBALL LEAGUE PLAYERS' CONCUSSION
               INJURY LITIGATION

     Opposition of plaintiff Collins & Truett Attorneys PA to transfer of the following action to
the United States District Court for the Eastern District of Pennsylvania:

               Northern District of Florida

      COLLINS & TRUETT ATTORNEYS PA v. PETKAUSKAS, ET AL.,
        C.A. No. 4:21−00286




                                                 -5-
MDL No. 2542 − IN RE: KEURIG GREEN MOUNTAIN SINGLE−SERVE COFFEE
               ANTITRUST LITIGATION

      Motion of plaintiff JBR, Inc., for remand, pursuant to 28 U.S.C. § 1407(a), of the following
action to the United States District Court for the Eastern District of California:

               Southern District of New York

      JBR, INC. v. KEURIG GREEN MOUNTAIN, INC., C.A. No. 1:14−04242
        (E.D. California, C.A. No. 2:14−00677)

MDL No. 2738 − IN RE: JOHNSON & JOHNSON TALCUM POWDER PRODUCTS
               MARKETING, SALES PRACTICES AND PRODUCTS LIABILITY
               LITIGATION

      Oppositions of plaintiffs Mema Nikoghosyan; Hilda Markarian; and Naomi Khan, et al., to
transfer of their respective following actions to the United States District Court for the District of
New Jersey:

               Central District of California

      NIKOGHOSYAN v. JOHNSON & JOHNSON, ET AL., C.A. No. 2:21−05577
      MARKARIAN v. JOHNSON AND JOHNSON, ET AL., C.A. No. 2:21−05650

               District of Oregon

      KHAN, ET AL. v. JOHNSON & JOHNSON, ET AL., C.A. No. 3:21−01054

MDL No. 2741 − IN RE: ROUNDUP PRODUCTS LIABILITY LITIGATION

      Motion of Brian Webb to transfer the following action to the United States District Court
for the Northern District of California:

               District of Delaware

      GILMORE, ET AL. v. MONSANTO COMPANY, C.A. No. 1:20−01085




                                                  -6-
MDL No. 2804 − IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION

      Opposition of plaintiffs to transfer of their respective following actions to the United States
District Court for the Northern District of Ohio:

               Eastern District of Wisconsin

      CITY OF CUDAHY v. ACTAVIS PHARMA, INC., ET AL., C.A. No. 2:21−00742
      THE CITY OF FRANKLIN v. ACTAVIS PHARMA, INC., ET AL., C.A. No. 2:21−00747
      CITY OF GREENFIELD v. ACTAVIS PHARMA, INC., ET AL., C.A. No. 2:21−00751
      CITY OF OAK CREEK v. ACTAVIS PHARMA, INC., ET AL., C.A. No. 2:21−00754
      CITY OF WAUWATOSA v. ACTAVIS PHARMA, INC., ET AL., C.A. No. 2:21−00757
      THE CITY OF WEST ALLIS v. ACTAVIS PHARMA, INC., ET AL.,
        C.A. No. 2:21−00759

MDL No. 2814 − IN RE: FORD MOTOR CO. DPS6 POWERSHIFT TRANSMISSION
               PRODUCTS LIABILITY LITIGATION

      Motion of defendant Ford Motor Company to transfer the following action to the United
States District Court for the Central District of California:

               Eastern District of California

      ARMSTRONG, ET AL. v. FORD MOTOR COMPANY, ET AL., C.A. No. 2:21−00018

MDL No. 2873 − IN RE: AQUEOUS FILM−FORMING FOAMS PRODUCTS LIABILITY
               LITIGATION

      Motion of defendant 3M Company to transfer the following action to the United States
District Court for the District of South Carolina:

               Central District of California

      CITY OF CORONA, ET AL. v. 3M COMPANY, ET AL., C.A. No. 5:21−01156




                                                 -7-
MDL No. 2885 − IN RE: 3M COMBAT ARMS EARPLUG PRODUCTS LIABILITY
               LITIGATION

      Oppositions of plaintiffs to transfer of their respective following actions to the United States
District Court for the Northern District of Florida:

               District of Minnesota

      FLANSBURG v. 3M COMPANY, ET AL., C.A. No. 0:21−01310
      KAUFFMAN, ET AL. v. 3M COMPANY, ET AL., C.A. No. 0:21−01311
      LESTENKOF, ET AL. v. 3M COMPANY, ET AL., C.A. No. 0:21−01313
      MCCLEAN−COYER, ET AL. v. 3M COMPANY, ET AL., C.A. No. 0:21−01317
      ALMQUIST, ET AL. v. 3M COMPANY, ET AL., C.A. No. 0:21−01319
      BOUCHARD, ET AL. v. 3M COMPANY, ET AL., C.A. No. 0:21−01511
      AHRENS, ET AL. v. 3M COMPANY, ET AL., C.A. No. 0:21−01546

MDL No. 2912 − IN RE: PALBOCICLIB PATENT LITIGATION

      Opposition of defendants Synthon Pharmaceuticals, Inc.; Synthon B.V.; and Synthon
International Holding B.V. to transfer of the following action to the United States District Court
for the District of Delaware:

               Middle District of North Carolina

      PFIZER INC., ET AL. v. SYNTHON PHARMACEUTICALS, INC., ET AL.,
        C.A. No. 1:21−00157

MDL No. 2924 − IN RE: ZANTAC (RANITIDINE) PRODUCTS LIABILITY
               LITIGATION

      Motion of defendants Sanofi US Services Inc. and Sanofi-Aventis U.S. LLC to transfer the
following action to the United States District Court for the Southern District of Florida:

               Northern District of California

      MCCLYMONDS v. SANOFI US SERVICES, INC., ET AL., C.A. No. 3:21−05287




                                                 -8-
MDL No. 2967 − IN RE: CLEARVIEW AI, INC., CONSUMER PRIVACY LITIGATION

     Opposition of plaintiffs Steven Renderos, et al., to transfer of the following action to the
United States District Court for the Northern District of Illinois:

               Northern District of California

      RENDEROS, ET AL. v. CLEARVIEW AI, INC., ET AL., C.A. No. 3:21−04572

MDL No. 2996 − IN RE: MCKINSEY & COMPANY, INC., NATIONAL PRESCRIPTION
               OPIATE CONSULTANT LITIGATION

     Opposition of plaintiff The Cherokee Nation to transfer of the following action to the
United States District Court for the Northern District of California:

               Eastern District of Oklahoma

      THE CHEROKEE NATION v. MCKINSEY AND COMPANY, INC.,
        C.A. No. 6:21−00200




                                                 -9-
RULE 11.1: HEARING SESSIONS AND ORAL ARGUMENT

      (a) Schedule. The Panel shall schedule sessions for oral argument and consideration of
other matters as desirable or necessary. The Chair shall determine the time, place and agenda for
each hearing session. The Clerk of the Panel shall give appropriate notice to counsel for all
parties. The Panel may continue its consideration of any scheduled matters.

       (b) Oral Argument Statement. Any party affected by a motion may file a separate
statement setting forth reasons why oral argument should, or need not, be heard. Such statements
shall be captioned "Reasons Why Oral Argument Should [Need Not] Be Heard" and shall be
limited to 2 pages.

             (i) The parties affected by a motion to transfer may agree to waive oral argument. The
Panel will take this into consideration in determining the need for oral argument.

       (c) Hearing Session. The Panel shall not consider transfer or remand of any action
pending in a federal district court when any party timely opposes such transfer or remand without
first holding a hearing session for the presentation of oral argument. The Panel may dispense with
oral argument if it determines that:

            (i) the dispositive issue(s) have been authoritatively decided; or

             (ii) the facts and legal arguments are adequately presented and oral argument would
not significantly aid the decisional process. Unless otherwise ordered, the Panel shall consider all
other matters, such as a motion for reconsideration, upon the basis of the pleadings.

      (d) Notification of Oral Argument. The Panel shall promptly notify counsel of those
matters in which oral argument is scheduled, as well as those matters that the Panel will consider
on the pleadings. The Clerk of the Panel shall require counsel to file and serve notice of their
intent to either make or waive oral argument. Failure to do so shall be deemed a waiver of oral
argument. If counsel does not attend oral argument, the matter shall not be rescheduled and that
party's position shall be treated as submitted for decision on the basis of the pleadings filed.

         (i) Absent Panel approval and for good cause shown, only those parties to actions who
have filed a motion or written response to a motion or order shall be permitted to present oral
argument.

         (ii) The Panel will not receive oral testimony except upon notice, motion and an order
expressly providing for it.

       (e) Duty to Confer. Counsel in an action set for oral argument shall confer separately
prior to that argument for the purpose of organizing their arguments and selecting representatives
to present all views without duplication. Oral argument is a means for counsel to emphasize the
key points of their arguments, and to update the Panel on any events since the conclusion of
briefing.

       (f) Time Limit for Oral Argument. Barring exceptional circumstances, the Panel shall
allot a maximum of 20 minutes for oral argument in each matter. The time shall be divided among
those with varying viewpoints. Counsel for the moving party or parties shall generally be heard
first.
